     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 1 of 8 Page ID #:1625



 1     NATHAN E. SHAFROTH (Bar No. 232505)
 2     COVINGTON & BURLING LLP
       Salesforce Tower
 3     415 Mission Street, Suite 5400
 4     San Francisco, CA 94105
       Telephone: + 1 (415) 591-6000
 5     Facsimile: + 1 (415) 591-6091
 6     nshafroth@cov.com
 7     ANNA ENGH (pro hac vice forthcoming)
 8     COVINGTON & BURLING LLP
       One CityCenter
 9     850 Tenth Street, N.W.
10     Washington, D.C. 20001
       Telephone: + 1 (202) 662-6000
11     Facsimile: + 1 (202) 662-6291
12     aengh@cov.com
13     DAVID LUTTINGER (pro hac vice forthcoming)
14     CLÉA P.M. LIQUARD (pro hac vice forthcoming)
       COVINGTON & BURLING LLP
15     The New York Times Building
16     620 Eighth Avenue
       New York, New York 10018
17     Telephone: + 1 (212) 841-1000
18     Facsimile: + 1 (212) 841-1010
       dluttinger@cov.com; cliquard@cov.com
19

20     Attorneys for Defendant Insured McKesson Corporation
21                         UNITED STATES DISTRICT COURT
22                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                    SANTA ANA
23

24      ACE PROPERTY AND CASUALTY                     Civil Case No.: 8:20-cv-02268-DOC-
        INSURANCE COMPANY,                            DFM
25
                    Plaintiff,
26                                                    DEFENDANT MCKESSON
              v.                                      CORPORATION’S NOTICE OF
27                                                    PENDENCY OF OTHER ACTIONS
        MCKESSON CORPORATION;
28                                                    OR PROCEEDINGS
              DEFENDANT MCKESSON CORPORATION’S NOTICE OF PENDENCY OF OTHER ACTIONS OR
                                          PROCEEDINGS
     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 2 of 8 Page ID #:1626



 1
                    and
 2
        AIU INSURANCE COMPANY; ARCH
 3      REINSURANCE LIMITED; ARGO RE
        LIMITED; ASPEN INSURANCE UK
 4
        LIMITED; CANOPIUS UNDERWRITING
 5      BERMUDA LIMITED; ENDURANCE
        SPECIALTY INSURANCE LIMITED;
 6
        GOLDEN STATE INSURANCE
 7      COMPANY LIMITED; GREAT LAKES
        INSURANCE COMPANY SE;
 8
        IRONSHORE SPECIALTY INSURANCE
 9      COMPANY; LEXINGTON INSURANCE
        COMPANY; LIBERTY SPECIAL
10
        MARKETS AGENCY; CERTAIN
11      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
12
        NO. B0509B0WCN1500017; CERTAIN
13      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
14
        NO. B0509BOWCN1600451; CERTAIN
15      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
16
        NO. B0509BOWCN1700408; CERTAIN
17      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
18
        NO. 509/DL554610; CERTAIN
19      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
20
        NO. B0509BOWCN1600450; CERTAIN
21      UNDERWRITERS AT LLOYD’S
22
        LONDON, SUBSCRIBING TO POLICY
        NO. B0509BOWCN1700419; MARKEL
23      AMERICAN INSURANCE COMPANY;
24
        MUNICH REINSURANCE AMERICA,
        INC.; NATIONAL FIRE & MARINE
25      INSURANCE COMPANY; NATIONAL
26
        UNION FIRE INSURANCE COMPANY;
        NORTH AMERICAN CAPACITY
27      INSURANCE COMPANY; SWISS RE
28                                               2
              DEFENDANT MCKESSON CORPORATION’S NOTICE OF PENDENCY OF OTHER ACTIONS OR
                                          PROCEEDINGS
     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 3 of 8 Page ID #:1627



 1
        INTERNATIONAL SE; XL INSURANCE
 2      AMERICA, INC.; AND DOES 1-50,
 3
                     Defendants.
 4

 5

 6           Pursuant to Local Rule 83-1.4, Defendant McKesson Corporation (“McKesson”)
 7     respectfully submits this Notice of Pendency of Other Actions Or Proceedings, and states
 8     as follows.
 9        (a) and (b) Identify all other actions or proceedings and the title of the court in
10            which the other action is pending.
11
             AIU Ins. Co. et al. v. McKesson Corp., Case No. 20-cv-07469-JSC, commenced on
12
       October 23, 2020 in the United States District Court for the Northern District of
13
       California (the “First Filed Action”).
14
          (c) The names of the parties or participants in such other actions or proceedings.
15

16
             The following entities are parties to the First Filed Action:

17               AIU Insurance Company, as Plaintiff and Counterclaim Defendant.
18               National Union Fire Insurance Company of Pittsburgh, PA, as Plaintiff and
19                Counterclaim Defendant (AIU and National Union, together “AIG”).

20               ACE Property and Casualty Insurance Company, as Third-Party Defendant
                  (“ACE”).
21

22               McKesson, the insured, as Defendant, Counterclaim Plaintiff, and Third-
                  Party Plaintiff.
23

24        (d) The names, addresses and telephone numbers of the attorneys in such other
              actions or proceedings.
25

26           The names, addresses, and telephone numbers of counsel to AIG in the First Filed
27     Action are as follows:
28                                                  3
              DEFENDANT MCKESSON CORPORATION’S NOTICE OF PENDENCY OF OTHER ACTIONS OR
                                          PROCEEDINGS
     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 4 of 8 Page ID #:1628



 1
             Richard J. Doren
 2           Gibson, Dunn & Crutcher LLP
             333 South Grand Ave
 3
             Los Angeles, CA 90071
 4           213-229-7038
             Email: rdoren@gibsondunn.com
 5

 6           Matthew A. Hoffman
             Gibson, Dunn & Crutcher LLP
 7           333 South Grand Ave
 8           Los Angeles, CA 90071
             213-229-7584
 9           Email: mhoffman@gibsondunn.com
10
             Mitchell J. Auslander
11           Willkie Farr & Gallagher LLP
12           787 Seventh Avenue
             New York, NY 10019
13           212-728-8201
14           Email: mauslander@willkie.com
15
             Christopher J. St. Jeanos
16           Willkie Farr & Gallagher LLP
             787 Seventh Avenue
17
             New York, NY 10019
18           212-728-8730
             Email: cstjeanos@willkie.com
19

20           The names, addresses, and telephone numbers of counsel to ACE in the First Filed
21     Action are as follows:
22
             Susan Rebecca Koehler Sullivan
23           Clyde & Co US LLP
24           355 South Grand Avenue, Suite 1400
             Los Angeles, CA 90071
25           213-358-7600
26           Email: susan.sullivan@clydeco.us

27

28                                                4
              DEFENDANT MCKESSON CORPORATION’S NOTICE OF PENDENCY OF OTHER ACTIONS OR
                                          PROCEEDINGS
     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 5 of 8 Page ID #:1629



 1             Brett Charles Safford
 2             Clyde & Co US LLP
               355 South Grand Avenue, Suite 1400
 3
               Los Angeles, CA 90071
 4             213-358-7600
               Email: brett.safford@clydeco.us
 5

 6
          (e) Statement setting forth the basis for the attorney’s belief that the action
 7            involves all or a material part of the subject matter of such other actions or
              proceedings.
 8

 9             As described more fully in McKesson’s pending Motion to Transfer Venue, see
10     Dkt. 2, which is incorporated herein by reference, ACE’s factual allegations, legal claims,
11     and requested relief against its insured McKesson in the instant action are all but
12     indistinguishable from those brought by AIG in the First Filed Action. In both cases,
13     McKesson’s umbrella insurers seek declarations that they “ha[ve] no duty to defend or
14     indemnify McKesson in any of the Opioid Lawsuits” under occurrence-based umbrella
15     liability policies that cover damages arising out of bodily injuries sustained over the
16     policy period. Dkt. 1-3 at 4-5 (ACE Compl. ¶ 10); see also Dkt. 2-2 at 3 (AIG Compl.
17     ¶ 9).
18             Moreover, for the reasons set out in McKesson’s Motion to Transfer Venue,
19     transfer of this action to the Northern District of California would promote judicial
20     economy, conserve the parties’ and courts’ resources, and prevent potential inconsistent
21     judgments. In brief, both lawsuits will call for determination of the same or substantially
22     related or similar questions of law and fact. For example, both actions will require
23     interpretation of the insurance policies that AIG and ACE issued to McKesson and the
24     scope of coverage for opioid litigation under those policies. See Dkt. 2 at 8, 19 (Mot. at
25     2, 13). Consequently, allowing this lawsuit to proceed separately from and in parallel to
26     the First Filed Action would needlessly expend additional judicial resources, burden the
27

28                                                   5
               DEFENDANT MCKESSON CORPORATION’S NOTICE OF PENDENCY OF OTHER ACTIONS OR
                                           PROCEEDINGS
     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 6 of 8 Page ID #:1630



 1     parties with duplicative proceedings, and create the possibility that two courts will issue
 2     dueling interpretations of the same exact contracts. See id. at 8, 16-19 (Mot. at 2, 10-13).
 3           Additionally, the Northern District of California has far more extensive contacts
 4     with the causes of action and the parties involved in both lawsuits. McKesson was
 5     headquartered in San Francisco, California for many years up until 2019. See id. at 9
 6     (Mot. at 3). All of the insurance policies that ACE and AIG (and the other defendant
 7     insurers still party to this action) issued to McKesson—and which are at the heart of these
 8     lawsuits—were issued to McKesson at the company’s then-headquarters in San Francisco
 9     by insurance brokers operating out of San Francisco. See id. at 19-20 (Mot. at 13-14).
10           By contrast, none of the parties to this action reside in the Central District of
11     California, the operative facts of both actions did not occur in the Central District of
12     California, and this district has no unique interest in the insurance coverage disputes
13     brought by ACE and AIG. See id. at 19-22 (Mot. at 13-16).
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   6
              DEFENDANT MCKESSON CORPORATION’S NOTICE OF PENDENCY OF OTHER ACTIONS OR
                                          PROCEEDINGS
     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 7 of 8 Page ID #:1631



 1      DATED: December 7, 2020              By: /s/ Nathan E. Shafroth
 2                                           Nathan E. Shafroth (Bar No. 232505)
                                             COVINGTON & BURLING LLP
 3                                           Salesforce Tower
 4                                           415 Mission Street, Suite 5400
                                             San Francisco, CA 94105
 5                                           Telephone: + 1 (415) 591-6000
 6                                           Facsimile: + 1 (415) 591-6091
                                             nshafroth@cov.com
 7

 8                                           Anna Engh (pro hac vice forthcoming)
                                             COVINGTON & BURLING LLP
 9                                           One CityCenter
10                                           850 Tenth Street, N.W.
                                             Washington, D.C. 20001
11                                           Telephone: + 1 (202) 662-6000
12                                           Facsimile: + 1 (202) 662-6291
                                             aengh@cov.com
13

14                                           David Luttinger (pro hac vice forthcoming)
                                             Cléa P.M. Liquard (pro hac vice forthcoming)
15                                           COVINGTON & BURLING LLP
16                                           The New York Times Building
                                             620 Eighth Avenue
17                                           New York, New York 10018
18                                           Telephone: + 1 (212) 841-1000
                                             Facsimile: + 1 (212) 841-1010
19                                           dluttinger@cov.com; cliquard@cov.com
20
                                             Attorneys for Defendant Insured McKesson
21                                           Corporation
22

23

24

25

26

27

28
              DEFENDANT MCKESSON CORPORATION’S NOTICE OF PENDENCY OF OTHER ACTIONS OR
                                          PROCEEDINGS
     Case 8:20-cv-02268-DOC-DFM Document 15 Filed 12/07/20 Page 8 of 8 Page ID #:1632



 1                                      PROOF OF SERVICE
 2           I am a citizen of the United States. I am employed with the law firm of Covington
 3     & Burling LLP, whose address is 1999 Avenue of the Stars, 35th Floor, Los Angeles,
 4     California 90067-4243. I am over the age of 18 years, and not a party to this action. On
 5     December 7, 2020, I caused to be served the foregoing document:
 6               DEFENDANT MCKESSON CORPORATION’S NOTICE OF
                   PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
 7

 8     on the following parties:

 9
        Richard S. Endres                              Attorney for Plaintiff ACE Property and
10      London Fischer LLP                             Casualty Insurance Company
11      2505 McCabe Way, Suite 100
        Irvine, CA 92614
12      Email: rendres@londonfischer.com
13      Blair E. Kaminsky                              Attorney for Plaintiff ACE Property and
        Holwell Shuster & Goldberg LLP                 Casualty Insurance Company
14      425 Lexington Avenue
15      New York, New York 10017
        Email: bkaminsky@hsgllp.com
16

17
             []     (BY OVERNIGHT DELIVERY) I caused such envelope(s) to be delivered
18
       to an overnight delivery carrier (Federal Express) with delivery fees provided for,
19
       addressed to the person(s) on whom it is to be served.
20
             [X] (BY ELECTRONIC MAILING) I emailed a true and correct copy through
21
       the Covington Burling LLP’s email system to the email addresses set forth above.
22
             []     (BY U.S. MAIL) I caused such envelope(s) with postage thereon fully
23
       prepaid to be placed in the United States mail at Los Angeles, California.
24

25
             Executed on December 7, 2020, at Los Angeles, California.
26

27
                                                 /S/ Janet Glick
28                                               JANET GLICK

                                              PROOF OF SERVICE
